DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Remarks dated November 17, 2022. Applicant amended claims 2, 15, and 23 and canceled claims 11, 19, and 27. Claims 2-10, 12-18, 20-26, and 28-30 are pending.
Applicant submits that (i) Clerc teaches away from “an electromagnetic navigation sensor fixedly disposed within the flexible catheter” since imaging channel 22 of catheter 10 is occupied by imaging device 90 throughout a procedure and thus the only other working channel 24 would render no other channels available for the passage of therapeutic and/or diagnostic tools should position sensor 80 be fixedly disposed and (ii) the inclusion of additional channel within the catheter 10 of Clerc presents size-related technical challenges. In order to expedite prosecution, arguments (i) and (ii) are rendered moot as the claims are rejected under 35 U.S.C. 103(a) as discussed below in view of the new grounds of rejection over Tolkowsky (U.S. Publication 2010/0041949) to address Applicant’s submitted deficiencies of Clerc.

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 8,932,207. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlapping subject matter of U.S. Patent No. 8,932,207 regarding a probe reads on the subject matter of the instant application regarding a catheter system.
Claims 2-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,912,487. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlapping subject matter of U.S. Patent No. 10,912,487 regarding an apparatus and catheter reads on the subject matter of the instant application regarding a catheter system.
Claims 2-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,070,801. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlapping subject matter of U.S. Patent No. 10,070,801 regarding a method of treating target tissue reads on the subject matter of the instant application regarding a catheter system.
Claims 2-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,241,164. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlapping subject matter of U.S. Patent No. 11,241,164 regarding a catheter system of treating target tissue reads on the subject matter of the instant application regarding a catheter system.
Claims 2-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-30 of copending Application No. 17/584,479 in view of Moll et al. (U.S. Publication 2007/0197896, now Issued Patent 8,190,238, hereinafter “Moll”). Although the claims at issue are not identical, they are not patentably distinct from each other because the overlapping subject matter of copending Application No. 17/584,479 regarding a catheter system modified by Moll reads on the subject matter of the instant application regarding a catheter system. Moll teaches in the analogous field of endeavor in Figs. 191A-191C that a biopsy needle can comprise a distal tip portion (318) in [0331] configured to pierce tissue; a first flexible portion (319) in [0331] disposed proximal to the beveled distal tip as shown in Fig. 191A; and a second portion (321) in [0331]-[0332] disposed proximal to the first portion and having an outer diameter larger than an outer diameter of the beveled distal tip and greater than an outer diameter of the first portion as shown in Fig. 191A. It would have been obvious to one of ordinary skill in the art at the time of invention that the needle of Watts can comprise various portions as taught by Moll as equivalent structures fulfilling the same function with predictable results of performing biopsies and substance delivery.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-10, 12-18, 20-26, and 28-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clerc et al. (U.S. Publication 2007/0225559, hereinafter “Clerc”) and in further views of Tolkowsky (U.S. Publication 2010/0041949) and Watts (U.S. Publication 2006/0149129).
As to Claim 2, Clerc discloses a catheter system (100) in [0021] and Fig. 1 for performing a lung procedure in [0003]-[0004] and [0026], comprising:
a bronchoscope (50) in [0021];
a flexible catheter (10) in [0021] configured to be received through the bronchoscope and into a patient’s lung, the flexible catheter having a lumen (22) and (24) in [0022] and Fig. 2A as well as additional channels (26a) and (26b) in [0032] configured to receive a biopsy tool “therapeutic and/or diagnostic tools” in [0029] wherein “biopsy” is possible in [0020] for removing tissue from the patient’s lung; 
an electromagnetic navigation sensor (80) in [0028] disposed within the flexible catheter; and
an optic system (90) in [0023]-[0025] disposed within the flexible catheter.
Clerc teaches in [0006] a vision catheter having a maximum diameter of 4.2mm, however does not specifically disclose using a working channel while the flexible catheter is fixedly disposed within working channel 24. While the claim does not specifically recite that the electromagnetic navigation sensor is permanently disposed within the flexible catheter while a biopsy tool is inserted into the lumen (merely that the lumen is configured to receive a biopsy tool), Tolkowsky is applied as a secondary teaching to evidence the ordinary level of skill in the art at the time of invention in order to expedite prosecution. Tolkowsky teaches that a bronchoscope may have a 2.8mm channel that accommodates 1.2 mm to 1.8 mm standard bronchoscope tools in [0354] wherein location sensors have an outer diameter up to 0.3 mm in [0351] and [0354] such that both tool and sensor(s) are capably inserted concurrently wherein the location sensor(s) is capably inserted into a plurality of channels and alternatively or additionally are capably fixedly disposed “embedded” in [0354]. Tolkowsky also addressed the technical sizing considerations as to not blocking or obstructing channels and minimizing the outer diameter of the sheath in [0356]-[0360]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide electromagnetic navigation sensors to be optionally fixedly disposed as taught by Tolkowsky in order to fulfill the same function with predictable results while considering minimizing size.
However Clerc does not disclose a specific tool. Watts teaches in the related field of endoscopy that catheter lumens carry diagnostic and therapeutic tools, of which include needles in [0033] although does not further disclose structural details of such needles. It would have been obvious to one of ordinary skill in the art at the time of invention that of the tools provided in the catheter system of Clerc, a flexible needle as taught by Watts would be a known tool to fulfill the same therapeutic and diagnostic functions with predictable results.
As to Claim 15, Clerc discloses a catheter system for performing a lung procedure in [0003] and [012], comprising:
a flexible catheter (10) in [0021] configured to be received within a patient’s lung, the flexible catheter having a lumen configured to receive a biopsy tool “various tools include a retractable needle” in [0033] and “therapeutic and/or diagnostic tool” in [0036] for removing tissue from the patient’s lung;
a light “fiber optic” in [0011], [0015], and [0035] with “light source” being used with fiber optics as described in [0011] disposed within the flexible catheter and configured to illuminate airways of the patient’s lung during navigation of the flexible catheter through the airways of the patient’s lung; and
an electromagnetic navigation sensor (80) in [0028] disposed within the flexible catheter.
Clerc teaches in [0006] a vision catheter having a maximum diameter of 4.2mm, however does not specifically disclose using a working channel while the flexible catheter is fixedly disposed within working channel 24. While the claim does not specifically recite that the electromagnetic navigation sensor is permanently disposed within the flexible catheter while a biopsy tool is inserted into the lumen (merely that the lumen is configured to receive a biopsy tool), Tolkowsky is applied as a secondary teaching to evidence the ordinary level of skill in the art at the time of invention in order to expedite prosecution. Tolkowsky teaches that a bronchoscope may have a 2.8mm channel that accommodates 1.2 mm to 1.8 mm standard bronchoscope tools in [0354] wherein location sensors have an outer diameter up to 0.3 mm in [0351] and [0354] such that both tool and sensor(s) are capably inserted concurrently wherein the location sensor(s) is capably inserted into a plurality of channels and alternatively or additionally are capably fixedly disposed “embedded” in [0354]. Tolkowsky also addressed the technical sizing considerations as to not blocking or obstructing channels and minimizing the outer diameter of the sheath in [0356]-[0360]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide electromagnetic navigation sensors to be optionally fixedly disposed as taught by Tolkowsky in order to fulfill the same function with predictable results while considering minimizing size.
However Clerc does not disclose a specific tool. Watts teaches in the related field of endoscopy that catheter lumens carry diagnostic and therapeutic tools, of which include needles in [0033] although does not further disclose structural details of such needles. It would have been obvious to one of ordinary skill in the art at the time of invention that of the tools provided in the catheter system of Clerc, a flexible needle as taught by Watts would be a known tool to fulfill the same therapeutic and diagnostic functions with predictable results.
As to Claim 23, Clerc discloses a catheter system for performing a lung procedure in [0003] and [012], comprising:
a flexible catheter (10) in [0021] configured to be received within a patient’s lung, the flexible catheter having a lumen configured to receive a biopsy tool “various tools include a retractable needle” in [0033] and “therapeutic and/or diagnostic tool” in [0036];
an electromagnetic navigation sensor (80) in [0028] disposed within the flexible catheter and configured to sense an electromagnetic field “magnetic fields” in 3/5 of U.S. 6,188,355 incorporated by reference for determining a location of the flexible catheter within the patient’s lung; and
an optic system “fiber optic” in [0011], [0015], and [0035] disposed within the flexible catheter.
Clerc teaches in [0006] a vision catheter having a maximum diameter of 4.2mm, however does not specifically disclose using a working channel while the flexible catheter is fixedly disposed within working channel 24. While the claim does not specifically recite that the electromagnetic navigation sensor is permanently disposed within the flexible catheter while a biopsy tool is inserted into the lumen (merely that the lumen is configured to receive a biopsy tool), Tolkowsky is applied as a secondary teaching to evidence the ordinary level of skill in the art at the time of invention in order to expedite prosecution. Tolkowsky teaches that a bronchoscope may have a 2.8mm channel that accommodates 1.2 mm to 1.8 mm standard bronchoscope tools in [0354] wherein location sensors have an outer diameter up to 0.3 mm in [0351] and [0354] such that both tool and sensor(s) are capably inserted concurrently wherein the location sensor(s) is capably inserted into a plurality of channels and alternatively or additionally are capably fixedly disposed “embedded” in [0354]. Tolkowsky also addressed the technical sizing considerations as to not blocking or obstructing channels and minimizing the outer diameter of the sheath in [0356]-[0360]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide electromagnetic navigation sensors to be optionally fixedly disposed as taught by Tolkowsky in order to fulfill the same function with predictable results while considering minimizing size.
However Clerc does not disclose a specific tool. Watts teaches in the related field of endoscopy that catheter lumens carry diagnostic and therapeutic tools, of which include needles in [0033] although does not further disclose structural details of such needles. It would have been obvious to one of ordinary skill in the art at the time of invention that of the tools provided in the catheter system of Clerc, a flexible needle as taught by Watts would be a known tool to fulfill the same therapeutic and diagnostic functions with predictable results.
As to Claims 3, 21, and 26, Clerc discloses the catheter system according to claims 2, 15, and 23 respectively, however does not specifically disclose optical fibers being permanently disposed. Watts teaches that optical fibers can be permanently disposed “fixed” in [0035] . It would have been obvious to one of ordinary skill in the art at the time of invention to provide optical fibers to be fixed as taught by Watts in order to fulfill the same function of positioning the optical fibers within lumens with predictable results.
As to Claims 4, 16, and 24, Clerc discloses the catheter system according to claims 2, 15, and 23 respectively, further comprising a camera “image sensor” in [0038] disposed within the flexible catheter for visualizing airways of the patient’s lung during navigation of the flexible catheter through the airways of the patient’s lung during navigation of the flexible catheter through the airways of the patient’s lung (during normal operation).
As to Claims 22 and 30, Clerc discloses the catheter system according to claims 15 and 23 respectively, further comprising a bronchoscope (50) in [0021], wherein the flexible catheter is configured to be received through the bronchoscope and into the patient’s lung.
As to Claim 5, Clerc discloses the catheter system according to claim 4, wherein the optic system and the camera are disposed at a distal end portion of the flexible catheter adjacent to a distal end of the lumen as shown in Figs. 3C and 4.
As to Claim 6, Clerc discloses the catheter system according to claim 2, wherein the outer diameter of the lumen is greater than 1 millimeter “1.9 mm to 2.0 mm” in [0023].
As to Claim 7, Clerc discloses the catheter system according to claim 2, wherein the outer diameter of the lumen is less than 2.2 millimeters “1.9 mm to 2.0 mm” in [0023].
As to Claim 8, Clerc discloses the catheter system according to claim 2, further comprising an electromagnetic field generator (12, 14, 16) in 3/5 of U.S. 6,188,355 incorporated by reference configured to generate an electromagnetic field.
As to Claim 9, Clerc discloses the catheter system according to claim 8, wherein the electromagnetic navigation sensor is configured to sense the electromagnetic field generated by the electromagnetic field generator for determining a location in 8/22-29 of U.S. 6,188,355 incorporated by reference of the electromagnetic navigation sensor within the airways of the patient’s lung.
As to Claims 10, 17, and 25, Clerc discloses the catheter system according to claims 2, 15, and 23 respectively, further comprising additional lumens in [0036]. Watts further teaches that additional lumens are capably a fluid irrigation and aspiration system “various tools include a retractable needle” in [0033] and “therapeutic and/or diagnostic tool” in [0036] with “adequate number of lumens” in [0036] configured to deliver fluid “saline solution” in [0012] to the patient’s lung and to aspirate fluid from the patient’s lung. It would have been obvious to one of ordinary skill in the art that the additional lumens of Clerc can be used to deliver a saline solution as a known procedure in the art to fulfill the same function with predictable results.
As to Claim 12, Clerc discloses the catheter system according to claim 2, wherein the optic system includes at least one light source (92) in [0024] and Fig. 2A configured to emit light from the flexible catheter during navigation of the flexible catheter through the airways of the patient’s lung.
As to Claim 13, Clerc discloses the catheter system according to claim 2, wherein the outer diameter of the flexible catheter is greater than 2.5 millimeters “2.7 to 2.8 mm” in [0038].
As to Claim 14, Clerc discloses the catheter system according to claim 2, wherein the optic system is configured to illuminate airways of the patient’s lung during navigation of the flexible catheter through the airways of the patient’s lung with (92) in [0024] and Fig. 2A.
As to Claim 18, Clerc discloses the catheter system according to claim 15, wherein the electromagnetic navigation sensor is configured to sense an electromagnetic field generated by an electromagnetic field generator generator (12, 14, 16) in 3/5 of U.S. 6,188,355 incorporated by reference for determining a location in 8/22-29 of U.S. 6,188,355 incorporated by reference of the electromagnetic navigation sensor within the patient’s lung.
As to Claim 20, Clerc discloses the catheter system according to claim 15, wherein the outer diameter of the flexible catheter is greater than 2.5 millimeters “2.7 to 2.8 mm” in [0038].
As to Claim 28, Clerc discloses the catheter system according to claim 23, wherein the optic system includes at least one light source (92) in [0024] and Fig. 2A configured to emit light from the flexible catheter to illuminate airways of the patient’s lung during navigation of the flexible catheter through the airways of the patient’s lung.
As to Claim 29, Clerc discloses the catheter system according to claim 23, further comprising an electromagnetic field generator (12, 14, 16) in 3/5 of U.S. 6,188,355 incorporated by reference.

Claims 11, 19, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clerc, Watts, and Tolkowsky, and in further views of Moll et al. (U.S. Publication 2007/0197896, now Issued Patent 8,190,238, hereinafter “Moll”).
As to Claims 11, 19, and 27, Clerc discloses the catheter system according to claims 2, 15, and 23 respectively, however does not disclose that the electromagnetic navigation system is permanently disposed in the catheter. Moll teaches in the related art of endoscopy that a navigation system is permanently disposed in the probe being embedded in a catheter body as described in [0217] and shown in Figs. 112-112B. In view of the teachings of Clerc, Watts, Tolkowsky, and Moll, as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention was made to provide the navigation system of Clerc to be permanently disposed as taught by Moll in order to fulfill the same function of advancing the catheter with predictable results.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795




/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795